                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

LARRY PETTY SR. AND ELIZABETH
PETTY,
                                                                        ORDER
       Plaintiffs,
v.                                                              Case No. 20-cv-78-wmc

PURDUE PHARMA L.P., et al.

       Defendants.


       Plaintiffs Larry Petty Sr. and Elizabeth Petty have filed a proposed civil complaint.

Plaintiffs seeks to commence this lawsuit without prepayment of the filing fee pursuant to 28

U.S.C. § 1915. From the affidavit of indigency plaintiffs have submitted, I find that plaintiffs are

unable to prepay the fees and costs of commencing this action or to give security therefor.

       IT IS ORDERED that:

       1.      Plaintiffs’ petition for leave to proceed without prepayment of fees is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed because

the complaint is frivolous or malicious, fails to state a claim on which relief may be granted or seeks

monetary relief against a defendant who is immune from such relief. Once the screening process is

complete, a separate order will issue.

               Entered this 28th day of January, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
